NewEnergy Enterprise Management, Inc. December 16, 2010 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet Washington, DC 20549 Attention: Tia Jenkins, Senior Assistant Chief Accountant Re:NewEnergy Enterprise Management, Inc. Form 10-K for the Fiscal Year Ended June 30, 2010 Filed September 28, 2010 File No. 000-53789 Ladies and Gentlemen: NewEnergy Enterprise Management, Inc. is filing amendment No. 1 to its Form 10-K annual report in response to comments from the staff of the Commission set forth in the letter of comments dated December 14, 2010. Report of Independent Registered Public Accounting Firm, page F-2 Please file a revised report of independent registered public accounting firm in anamendment to your Form 10-K for fiscal year ended June 30, 2010 to identify yourindependent registered public accounting firm and include its signature to the audit report.Refer to Rule 2-02 of Regulation S-X. Response:The amendment includes the signature of our independent registered public accounting firm. We hereby acknowledge that: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ WU Xiaohui WU Xiaohui, Chief Executive Officer
